Title: From Abigail Smith Adams to John Quincy Adams, 1 April 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




my dear Son
Quincy April 1st 1815


The Galen, Capt Tracy, is ready to sail, and by her I write you a few lines altho much in haste. to say that we are all well, and preparing your sons; to send to you, in the crew packet. Captain Branson for Liverpool; he is from Hingham, and well known by the Children, which renders it much more agreable to them, than going with a Stranger. I hoped to have heard from you again, before we sent them out, but as your request, was repeated, in two letter, “that if you were appointed to England, to send them to you,” we have not lost any time since that event, to comply with your request.
It is rather early in the season but our inducement to send them in this vesel, is that Mr Thomas Samuel G Perkins Lady and Son, mr Edward Everetts late pastor in Brattle Square Church, now elected Greek professor in the university of Cambridge whose fame is in all our Churches, are passengers in this vesel, and mr George Tickner, whose Father you knew; a gentleman of a fine mind, good morals, amiable, Manners, and Shining talents, who knowing once, you will wish to know more of. These have all agreed to take your sons, under their care: but the particular Family one of them, is commited to mr and mrs Perkins; who have engaged to take them under their Eye; and consider them as part of their own Family, and keep them with them, untill they hear from you—and may god send you a happy meeting. the parting with them, is another trial added to the many of the kind, which I have had to encounter through Life. their benefit, is that which reconciles me to it, and knowing that in the course of Nature, they must soon part with me in that event, I should feel happier to know that they were left under your immediate Eye. I have not any Letters from you of a later date than 24 december—a memorible day for America. by giving as a peace, tho not all we could wish, yet under all circumstances, such as the Nation we are satisfied with, this was proved by the universal joy which it inspired, and the testimony of every Heart, a few grumblers there will be, who are never satisfied, and who envy’d the present Rulers the Glory they have acquird. I am ready to ask in the Language of the Poet.
“Shall man alone whom rational, we call
Be pleased, with nothing, if not blest with all?”
I most ardently long to hear that you are joined by mrs Adams and Charles, and if I live to hear my dear Boys are Safely arrived, it will indeed gladen my Heart, to know that you are so much nearer to me, than you have been for the last five years: and that I can communicate with you, with so much greater facility, will render your long absence less urksome—
I inclose a letter which should have gone by the Milo Captain Glover for Liverpool. George labours under many disadvantageous, from a growth beyond his years.—his disposition is such, that you may easily shew him, and he is very desirious of doing right, ready to confess a fault or an error. John is the most ardent volatile active being you can conceive, free of the kindlessness of—gay spirits, with a good capacity, wanting a watchful guide and governeur—the training them to virtue, and usefulness, is very near my Heart, and cannot be less so to yours—that you may be successfull in the arduous undertaking— / Is the prayer of your truly affectionate / Mother

Abigail Adams


If mrs Adams is with you give my love to her and say I shall write soon to her—P.S. The new packet is expected to be ready to sail, in 10 days—. Mr: G B Adams a is in Boston to make arrangements for George & John.

